Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

Claims 1-5 and 7 are rejected under 35 USC 102(a)(1) as being anticipated by Masuda US 2017/0131386.

As to claim 1, Masuda teaches a target detecting device comprising (see fig.1): a light projecting unit (light transmitter 120) configured to project measuring light over a predetermined range; a light receiving unit (light receiver 160) configured to receive reflected light from a target in the predetermined range of the measuring light; and a detector (control part 190, see [0068] calculates the distance to target object by processing received signal from light receiving element) configured to detect one of the target and a distance to the target, based on a light reception signal that the light receiving unit outputs according to a light reception state (see [0068, 0070, 0089, 0091-0092]), the light projecting unit 120 including a light emitting element 121 configured to emit the measuring light, and a light diffusion member (see [0064-0065]) configured to diffuse the measuring light emitted from light emitting element while transmitting the measuring light, the light receiving unit 160 including a light receiving element configured to receive the reflected light (see [0066]), wherein the light diffusion member is provided at an end portion in one of a vertical direction and a horizontal direction of a light projecting path through which the measuring light travels (see fig.1, N.B., “an end portion” is vague insofar as it doesn’t specify which end portion of which component or if the “an end portion” is “the end portion” and further N.B., “portion” may be any component of a part of a structure, which can essentially be represented by anything).     As to claim 2, Masuda teaches the target detecting device according to claim 1, wherein the light diffusion member is provided on at least one of an upper end portion and a lower end portion of the light projecting path (see fig.1 and [0064-0065], and N.B., “an upper end portion” and “a lower end portion” are vague and do not specify any particular structure or structural cooperative relationship; i.e. “upper” and “lower” are open-ended and “portion” may be any component of a part of a structure, which can essentially be represented by anything).     As to claim 3, Masuda teaches the target detecting device according to claim 1, further comprising (See fig.1): a casing 111 configured to house the light projecting unit 120 and the light receiving unit 160; and a window 115 provided on the casing 111 so as to be open toward the predetermined range, wherein the light projecting unit 120 further includes at least one of a light projecting lens 122/161configured to convert the measuring light emitted from the light emitting element into parallel light in a predetermined direction, a scanning mirror 141/142 configured to reflect the measuring light emitted from the light projecting lens to scan a predetermined range, and a transmission cover (esp. c.f. [0127] the second reflection part may be slid along housing window) fitted so as to close the window and configured to transmit the measuring light reflected by the scanning mirror toward the predetermined range, and wherein the light diffusion member (see [0064-0065]) is provided at the end portion in at least one of the light projecting lens, the scanning mirror, and the transmission cover (see fig.1, N.B. “end portion” is vague and open-ended since “portion” can be any component of any region of a structure).     As to claim 4, Masuda teaches the target detecting device according to claim 3, wherein the light diffusion member ([0064-0065]) is provided at the end portion on one of an incident surface and an outgoing surface of the measuring light in one of the light projecting lens 122/161 and the transmission cover 151 (see fig.1, N.B., “portion” is open-ended and vague, as explained above in claim 1 rejection).     As to claim 5, Masuda teaches (see fig.1) the target detecting device according to claim 3, wherein the scanning mirror 141/142 has a reflecting region for light projection configured to reflect the projected light, and a reflecting region for light reception configured to reflect the reflected light, and wherein the light diffusion member (See [0064-0065]) is provided at the end portion in the reflecting region for light projection (see fig.1, also N.B., “portion” is vague and open-ended).

As to claim 7, Masuda teaches the target detecting device according to claim 1, wherein the light diffusion member is configured of a cylindrical lens having a curved surface (see fig.9, the cylindrical lens having curved shape as shown in 116/153).

Claim Rejections - 35 USC § 103
Claims 6 and 8-9 are rejected under 35 USC 103(a) as being unpatentable over Masuda, of record. 
     As to claim 6, Masuda teaches the target detecting device according to claim 5, wherein (see fig.1) the scanning mirror 141/142 performs scanning with the measuring light and the reflected light in the horizontal direction, wherein the light emitting elements 121 and the light receiving elements 162 are arranged in the vertical direction, and wherein the light diffusion member diffuses (see [0064-0065]), in the vertical direction, part of the measuring light emitted from the plurality of light emitting elements 121, the part of the measuring light traveling through the upper end portion and the lower end portion of the light projecting path (N.B., “an upper end portion” and “a lower end portion” are vague and do not specify any particular structure or structural cooperative relationship; i.e. “upper” and “lower” are open-ended and “portion” may be any component of a part of a structure, which can essentially be represented by anything).
     Masuda doesn’t expressly teach there can be a plurality of said light emitting/receiving elements. However, please N.B., an array of light emitting/receiving elements in routine in the art. It would be obvious for a skilled artisan to form an array of light emitting/receiving elements in the housing of Masuda for the benefit of modulating the desired optical characteristics of the system.      As to claim 8, Masuda teaches the target detecting device according to claim 7. Masuda doesn’t expressly teach wherein a plurality of the cylindrical lenses is arranged in such a manner that the curved surfaces of the plurality of cylindrical lenses are continuous in a wave shape. However, please N.B., a plurality of lenses is routine in the art to form an array. It would be obvious to modify Masuda by forming an array comprising plurality of recited lenses and arrive at the “wave shape” (this appears to be an open-ended structure as no particular geometry is connoted by “wave”) for the benefit of modulating the desired optical characteristics of the device.      As to claim 9, Masuda teaches the target detecting device according to claim 8. Masuda doesn’t expressly teach wherein curvatures of the plurality of cylindrical lenses are different from each other, and the cylindrical lens located further away from a center of the light projecting path has a greater curvature. However, please N.B., a plurality of lenses is routine in the art, e.g. to form an array. It would be obvious to modify Masuda by forming an array comprising plurality of recited lenses in order to modulate the desired optical characteristic of the device. Still further, modulating shape such as modulating curvature of cylinder is obvious, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Masuda. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646